1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   LONNIE LEE POSLOF, Jr.,                            Case No.: 3:18-cv-761-MMA-AGS
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   vs.                                                MOTION TO DISMISS
14   PARAMO, et al.,
                                                        [Doc. No. 90]
15                                 Defendants.
16
17
18         Upon due consideration, good cause appearing, the Court GRANTS the parties’
19   joint motion and DISMISSES this action in its entirety with prejudice. Each party will
20   bear its own costs and fees. The Court DIRECTS the Clerk of Court to close the case.
21         IT IS SO ORDERED.
22   DATE: January 7, 2020                 _______________________________________
                                           HON. MICHAEL M. ANELLO
23                                         United States District Judge
24
25
26
27
28
                                                    1
                                                                           3:18-cv-761-MMA-AGS
